                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     ALBERT DYTCH,                                  Case No. 18-cv-05554-MMC
                                                       Plaintiff,
                                  8
                                                                                       ORDER DIRECTING PLAINTIFF TO
                                                  v.                                   FILE STATUS REPORT
                                  9

                                  10    BELCAMPO MEAT COMPANY, LLC, et
                                        al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Albert Dytch filed the instant action on September 11, 2018, naming as

                                  14   defendants Belcampo Meat Company, LLC ("Belcampo"), CIM Group, L.P. ("CIM"), and

                                  15   Jack London Square Associates, LLC ("Jack London Square"). On October 4, 2018,

                                  16   plaintiff voluntarily dismissed his claims against Jack London Square, leaving Belcampo

                                  17   and CIM as defendants.

                                  18          Now before the Court is plaintiff's "Acceptance of Defendant's Offer of Judgment

                                  19   Pursuant to Fed. R. Civ. P. 68," filed February 8, 2019, attached to which is Belcampo's

                                  20   "Offer of Judgment Pursuant to Federal Rule of Civil Procedure 68." Having read and

                                  21   considered said filings, the Court rules as follows.

                                  22          Ordinarily, upon a plaintiff's acceptance of a defendant's offer, judgment would be

                                  23   entered. See Fed. R. Civ. P. 68(a). Where, as here, however, there are multiple parties,

                                  24   judgment may be entered as to fewer than all such parties "only if the court expressly

                                  25   determines that there is no just reason for delay." See Fed. R. Civ. P. 54(b)1; see also

                                  26

                                  27          1
                                              In this instance, no party has sought such finding, nor are grounds therefor
                                  28   otherwise apparent from the record.
                                   1   Anderson v. Allstate Ins. Co., 630 F.2d 677, 680-81 (9th Cir. 1980) (holding order

                                   2   "adjudicating only some of the claims" is not final until all claims are resolved).

                                   3          The instant offer states it "is intended to resolve all of [p]laintiff's claims in this

                                   4   action" (see Offer at 2:17-18), CIM has not filed a response to the complaint,2 and plaintiff

                                   5   has not sought entry of default, all of which might suggest plaintiff is no longer pursuing

                                   6   his claims against said defendant. On the other hand, there is no joinder in the offer by

                                   7   CIM, nor is CIM expressly referenced therein.

                                   8          Under such circumstances, the Court hereby DIRECTS plaintiff to file, no later

                                   9   than March 1, 2019, a status report indicating whether he continues to pursue his claims

                                  10   against CIM, and, if so, the status of the parties' compliance with the procedures

                                  11   mandated by the Scheduling Order as modified by court-approved extensions (see Doc.

                                  12   Nos. 4, 22), and, if not, how he proposes to resolve the remaining claims.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: February 20, 2019
                                                                                                   MAXINE M. CHESNEY
                                  16                                                               United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27          2
                                            CIM's response was due no later than December 14, 2018. (See Stip., filed
                                  28   November 20, 2018.)

                                                                                        2
